Title: From James Madison to Matthew L. Davis, 26 November 1803 (Abstract)
From: Madison, James
To: Davis, Matthew L.


26 November 1803, Washington. “I have recd your letter of the 21st. [not found] making certain enquiries relative to your brother George Davis. The last letter from him to the Dept. of State was dated July 3d. last. From the communications of Mr. Cathcart it appears that he left your brother at Tunis early in September. Mr. Cathcart was appointed Successor to Mr. Eaton, but was not recd. by the Bey. No successor to Mr. Cathcart has been named by the President.”
 

   
   RC (MWA: Aaron Burr Correspondence). 1 p. Printed in Proceedings of the American Antiquarian Society, n.s., 29 (1919): 119–20.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:142–43.



   
   See Cathcart to JM, 9 Sept. 1803 (ibid., 5:391–98).


